EXHIBIT 10.7 SECOND AMENDMENT TO DEED OF TRUST NOTE B (Loan B) THIS SECOND AMENDMENT TO DEED OF TRUST NOTE B (this Agreement) is made as of December 2, 2009, by and between SUNRISE CONNECTICUT AVENUE ASSISTED LIVING L.L.C., a limited liability company organized and existing under the laws of the Commonwealth of Virginia (the Borrower) and CHEVY CHASE BANK, a division of Capital One, N.A. (the Lender). RECITALS A. Borrower obtained a loan from the Lender in the maximum principal amount of Ten Million and No/Dollars ($10,000,000.00) (Loan B) which was advanced pursuant to the provisions of a certain Loan Agreement dated August 28, 2007 by and between the Borrower and the Lender, as amended by that certain First Amendment to Loan Agreement dated April 15, 2008, that certain Second Amendment to Loan Agreement dated August 28, 2009 and that certain Third Amendment to Loan Agreement and Settlement Agreement (the Third Amendment) dated of even date herewith (the same, as amended, modified, restated, substituted, extended and renewed at any time and from time to time, the Loan Agreement). B. Loan B is evidenced by, and repaid with interest in accordance with the provisions of a Deed of Trust Note B dated August 28, 2007 from the Borrower payable to Lender in the principal amount of Ten Million and No/Dollars ($10,000,000.00) as amended by that certain First Amendment to Deed of Trust Note B dated August 28, 2009 (as amended by this Agreement and as amended, modified, restated, substituted, extended and renewed at anytime and from time to time, the Note). C. Loan B is guaranteed by Sunrise Senior Living, Inc. a Delaware corporation (Guarantor), pursuant to the terms of that certain Guaranty of Payment dated August 28, 2007, as amended by that certain First Amendment to Guaranty of Payment dated September 8, 2008, that certain Second Amendment to Guaranty of Payment dated August 28, 2009 and that certain Third Amendment to Guaranty of Payment dated of even date herewith (as amended, modified, restated, substituted, extended and renewed at anytime and from time to time, the Guaranty). D. In connection with and in consideration of all the terms, conditions and settlements of this Agreement and the Third Amendment, the Borrower shall make a principal curtailment of Loan A (as defined in the Loan Agreement) in the amount of Five Million Dollars ($5,000,000). E. The Borrower has requested and the Lender has agreed to (i) extend the Maturity Date of the Note and (ii) make such other changes as more particularly set forth herein. AGREEMENTS NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, receipt of which is hereby acknowledged, Borrower and Lender agree as follows: 1. Borrower and Lender agree that the Recitals above are a part of this Agreement. Unless otherwise expressly defined in this Agreement, terms defined in the Note shall have the same meaning under this Agreement. 2. The parties hereto acknowledge and agree (a) that the outstanding principal balance of the Note as of the date hereof is $10,000,000.00; (b) that interest on the unpaid principal balance of the Note has been paid through December 1, 2009 and (c) that the unpaid principal balance of the Note, together with accrued and unpaid interest thereon, is due and owing subject to the terms of repayment hereinafter set forth, without defense or offset. 3. Section 1 (Interest) of the Note is hereby amended and restated in its entirety as follows: “1. Interest.
